Calhoon, J.,
delivered the opinion of the court.
Ferrell’s house could have borne sixteen hundred dollars of insurance, as is agreed by the parties. He insured it for eight hundred dollars- with the appellant, and then took out other insurance elsewhere for eight hundred dollars- more, and then his house was destroyed by fire. Appellant offered to restore the premium paid to it by ap-pellee, which Farrell refused, and he then instituted this action to- recover the eight hundred dollars. It does not appear that he took any insurance which, with appellant’s policy, would exceed the sixteen hundred dollars insurable value of the house. If he had done so- it was matter o-f defense to be pleaded, and this was not done.
In the policy issued by the appellant, and here sued on, are these words: “$800 total concurrent insurance permitted, including this policy.” The only question before us is whether this clause admitted of any further insurance at all, the “$800” being exhausted by this original policy.
If the clause had been “$800 total concurrent insurance permitted” and had stopped there, an additional eight hundred dollars would have been allowable; the word “total” being referrable to the words “concurrent insurance permitted.” This would mean permission to take out a total of eight hundred dol*107lars of insurance running with the policy issued. If this were not true, the clause would be absolutely senseless, since the first taking exhausted the whole fund for protection. . This precise •point was adjudicated hy the Supreme Court of Florida in the case of L’Engle v. Scottish Union & Nat. Fire Insurance Co., 37 South., 462, s. c., 67 L. R. A., 581. The opinion in that case is an elaborate argument, gives many reasons, and, to avoid protracting the present opinion, it is enough to; refer it to the consideration of the profession with our approval. But the case at bar has, as has been said, the clause “$800 total concurrent insurance permitted, including this policy,” and it is to be now determined what effect must be given to the added words, “including this policy.”
It is common learning that construction must make a statute or contract mean something, if possible, and that contracts like this must be considered most strongly in favor of the insured. On the interpretation urged here by the insurance company, the whole clause is a useless redundancy, a meaningless absurdity. If the amount of the total insurance allowed had been in excess of the eight hundred dollars insured in the original policy then the court might well restrict the other insurance to1 the excess, thus giving the whole clause a meaning. As it is, if the other insurance is to he defeated, it must be because it is held to mean that the first policy meant “concurrent” with itself, that is, that its total of eight hundred dollars must run together with itself. This reductio ad alsurdum must be avoided, if possible,, and it can only be done by referring the words “including this policy” to the permission granted. In this view it means permission to insure for eight hundred dollars concurrently with the eight hundred dollars original insurance already permitted by the granting of the policy; the two permissions being inclusive. It is better to hold the meaning to be that the first permission, recognized in the policy, is embraced as acted on, than to hold the language absolutely senseless. Why give permission, unless something be permitted? Why say anything *108about any permission ? Why put the figures “$800” before the words “concurrent insurance?” Why not simply say, “No concurrent insurance permitted ?”

Affirmed. ■